[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER (#103)
After hearing held on defendant Alfred Ayotte, Jr.'s motion to dismiss, it is hereby ORDERED:
The plaintiffs have amended their complaint (#102) to correct a defect in the return date. Such amendment is permissible; 52-72(a), Conn. Gen. Stat.; and, when made, will withstand an attack by dismissal motion. Brandriff v. Sellas, 40 Conn. Super. Ct. 243
(1985).
The motion to dismiss is denied.
GAFFNEY, J. CT Page 5040